Opinion issued December 30, 2014




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00474-CV
                             ———————————
                          GARY JOHNSON, Appellant
                                          V.
                        PRIME AUTO DIRECT, Appellee



             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1028833


                           MEMORANDUM OPINION

      Appellant, Gary Johnson, has filed an unopposed motion to dismiss his

appeal because the parties have entered into a settlement agreement, but he does

not indicate any agreement as to costs. See TEX. R. APP. P. 42.1(a)(1), (d).

Though this motion was filed electronically, the certificate of service states that all
parties were served via regular mail. See TEX. R. APP. P. 9.5(b)(1). Also, though

there is no certificate of conference, this motion has been on file with the Court for

more than 10 days and no party has responded to the motion. See TEX. R. APP. P.

10.1(a)(5), 10.3(a)(2). No other party has filed a notice of appeal and no opinion

has issued. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Brown.




                                          2